Aminov v Samuel Field YM & YWHA, Inc. (2014 NY Slip Op 05290)
Aminov v Samuel Field YM & YWHA, Inc.
2014 NY Slip Op 05290
Decided on July 16, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 16, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
PLUMMER E. LOTT
SYLVIA O. HINDS-RADIX, JJ.


2012-09069
 (Index No. 1953/10)

[*1]Aiden Aminov, etc., et al., appellants, 
vSamuel Field YM & YWHA, Inc., respondent.
Jonah Grossman, Jamaica, N.Y. (Lawrence B. Lame of counsel), for appellants.
Wenick & Finger, P.C., New York, N.Y. (Frank J. Wenick of counsel), for respondent.
DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Siegal, J.), entered July 31, 2012, which, upon a jury verdict finding that the defendant was negligent, but that its negligence was not a substantial factor in causing the subject accident, is in favor of the defendant and against them, dismissing the complaint.
ORDERED that the judgment is affirmed, with costs.
A jury verdict should not be set aside as contrary to the weight of the evidence unless the jury could not have reached the verdict by any fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746; Nicastro v Park, 113 AD2d 129, 133-134). Here, it was a fair interpretation of the evidence for the jury to have found that although the defendant was negligent in supervising the infant plaintiff, its negligence was not a substantial factor in causing the subject accident (see Mirand v City of New York, 84 NY2d 44, 50; Diaz v City of Yonkers, 103 AD3d 682, 683; Tanon v Eppler, 5 AD3d 667, 667).
The plaintiffs' remaining contentions are either without merit or not properly before this Court.
ENG, P.J., LEVENTHAL, LOTT and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court